Citation Nr: 1043611	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  09-46 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from October 1943 to April 
1946.  

This case is before the Board of Veterans' Appeals (BVA or Board) 
on appeal from an April 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, which denied the benefit sought on appeal.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

In October 2010, the Board received September 2010 correspondence 
from the Veteran in which he withdrew the issue of entitlement to 
service connection for bilateral hearing loss.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran with regard to the issue of entitlement to service 
connection for bilateral hearing loss have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that 
fails to allege specific error of fact or law in the 
determination being appealed.  38 C.F.R. § 20.202.  A Substantive 
Appeal may be withdrawn on the record at a hearing or in writing 
at any time before the Board promulgates a decision.  Withdrawal 
may be made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204.

In September 2010 correspondence, received by the Board on 
October 15, 2010, the Veteran withdrew the issue of entitlement 
to service connection for bilateral hearing loss.  

Based on the above, there remain no allegations of error of fact 
or law for appellate consideration with regard to the issue of 
entitlement to service connection for bilateral hearing loss.  
Accordingly, it is therefore dismissed.


ORDER

The issue on appeal of entitlement to service connection for 
bilateral hearing loss is dismissed.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


